UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter ended March 31, 2012 Commission File Number: 333-169531 EMPIRE GLOBAL GAMING, INC. (Exact name of registrant as specified in its charter) Nevada 27-2529852 (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 555 Woodside Avenue Bellport, New York 11713 (Address of principal executive offices) (Zip code) (877) 643-3200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesT No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesT No £. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer £ Smaller Reporting Company T Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes £ No T There were 50,781,000 shares of common stock outstanding as of May 14, 2012. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 3 - 7 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 9 ITEM 4CONTROLS AND PROCEDURES 9 PART II - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 10 ITEM 1A.RISK FACTORS 10 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 10 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 10 ITEM 4.MINE SAFETY DISCLOSURES 10 ITEM 5.OTHER INFORMATION 10 ITEM 6.EXHIBITS 10 SIGNATURES 11 EXHIBITS
